 Inthe Matter ofCOLUMBIAPICTURES CORP.andSCREEN OFFICE & PRO-FESSIONAL EMPLOYEES'GUILD, LOCAL 109,AFFILIATED WITH U.O.P.W. A., C. 1. 0.Cases Nos.R--8378toR-3380, inclusive.Decided January 27, 1942Jurisdiction:motion picture distribution industryInvestigation and Certification of Representatives:existence of question: re-fusal to accord union recognition until certified by the Board ; persons hired toreplace employees in military serviceheldto have sufficient interest to entitlethem to vote, notwithstanding Company's contention that they are temporaryemployees, union's request that eligibility to vote be determined as of the dateof the hearing since the parties used the pay roll which was then current indeciding upon specific inclusions and exclusions from the appropriate unit,heldnot a sufficient reason, in view of the Company's objection, for departing fromthe Board's usual practice ; election necessary.Unit Appropriatefor CollectiveBargaining:separate units comprising (1) alloffice, clerical, secretarial, and accounting employees employed at the homeoffice of the Company, including certain specified departments, but excludingexecutive officers, certain specified departments, and certain specifically-namedemployees ; stipulation for exclusion of "persons eligible to membership in... labor organizations other than the petitioning union"heldproper, subjectto the Board's interpretation that this refers to persons who are representedin a separate unit under an exclusive recognition contract between the Com-pany and a labor organization other than the petitioner; (2) all shipping andreceiving clerks of the Company employed at its warehouse located at 653 Elev-enth Avenue, New York City, excluding the supervisory employee; and (3) allclerical, office, secretarial, accounting, and bookkeeping employees employed atthe Exchange of the Company at 630 Ninth Avenue, New York City, excludingsupervisory employees, salesmen, and two specifically-named employees ;stipulation as toSchwartzdFrohlich,byMr. Arthur H. SchwartzandMr. IrvingMorossjof New York City, for the Company.Boudin, Cohn e Glide stein,byMr. Sidney Fox,for the Union.Mr. Marvin C. Wahl,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn September 26, 1941, Screen Office & Professional Employees'Guild, Local 109, affiliated with U. O. P. W. A., C. I. 0., herein called38 N L. R. B., No. 122.608- COLUMBIA PICTURES CORP.609the Union, filed with the Regional Director for the Second Region(New York City) an amended petition alleging that a question affect-ing commerce had arisen concerning the representation of certainemployees of Columbia Pictures Corp., New York City, herein calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, herein called the Act.On September 27,1941, the Union filed a similar amended petition with the RegionalDirector concerning the representation of certain other employeesof the Company.On November 19, 1941, the Union filed anothersimilar petition concerning the representation of another group ofemployees of the Company.On December 4,1941, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act, and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, orderedan investigation in each case and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice,and, acting pursuant to Section 10 (c) (2) of said Rules and Regula-tions, further ordered that the cases be consolidated.On December 2 and 5, 1941, respectively, the Regional Director is-sued a notice of hearing and an amended notice of hearing, copies ofwhich were duly served upon the Company and the Union.Pursuantto notice, a hearing was held on December 9, 1941, at New York City,before Frederick R. Livingston, the Trial Examiner duly designatedby the Chief Trial Examiner.The Company and the Union wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During the course of the hearing, the Trial Examiner made variousrulings with respect to the admission of evidence.The Board hasreviewed the rulings of the Trial Examiner and finds that no preju-dicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYColumbia Pictures Corp., a New York corporation, is engaged inthe production and distribution of motion picture films and in licens-ing them for exhibition.The Company maintains a studio in Cali-fornia where the pictures are produced and from which it ships printsto exchanges in 25 States of the United States and the District ofColumbia for distribution to exhibitors.The Company maintainsa shipping center in Butte, Montana.We are here concerned with438861-42-vol. 38-40 610DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Company's exchange and home office in New York City and its ware-house at 653 Eleventh Avenue, New York City. The exchange dis-tributes prints to exhibitors in the States of New York and New Jer-sey.During the year 1941, the New York City Exchange had approx-imately 660 accounts in New York and approximately 100 in NewJersey.The Company admits that it is engaged in commerce withinthe meaning of the Act.II.THE ORGANIZATION INVOLVEDScreen Office&Professional Employees'Guild,'Local 109,affiliatedwith U. O. P. W. A., isa labor organization affiliatedwith the Con-gress of Industrial Organizations,admitting to membership employeesof the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONThe parties stipulated that questions concerning representation havearisen by reason of the Company's refusal to bargain with the Unionas the exclusive representative of its employees in any of the unitsclaimed to be appropriate unless the Union is certified by the Boardafter an election.Three reports, prepared by the Regional Directorand introduced in evidence, show that the Union represents a sub-stantial number of employees in each of the units found below to beappropriate.'We find that questions have arisen concerning the representation ofemployees of the Company.IV.THEEFFECT OF THE QUESTIONS CONCERNINGREPRESENTATION UPONCOMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of the Companydescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States and'The RegionalDirector's reports show :(1)Withrespect to the employees employedat thehome office, the Union submitted 111membership cards, allof which boresignatures which appeared to be genuine.Forty-sevenof the cardswere datedin September 1941, 28 inOctober 1941,and 36 were undated.Allsignatures on the cards corresponded to the names of persons appearing on the Company'sNovember 1, 1941, payroll,which contained 279 names in all.(2)Withrespect to the employees employedat the Company'swarehouse,653 EleventhAvenue, New York City, theUnion submitted six membership cards, all of which boresignatureswhich appearedto be genuine.Four of the cards were datedin October1941 andtwo were undated.All signatures on the cards corresponded to the names of personsappearing on the Company'sNovember 1, 1941,pay roll.The petition alleges that thereare 8 employees in all withinthe claimed unit.(3)withrespect to the employees employedat the New York CityExchange,the Unionsubmitted 14 membership cards, all of which bore signatures which appeared to be genuineand were dated in October1941.Allsignatures corresponded to the names of personsappearingon the Company's November15, 1941,pay roll,which contained 21 names in all. COLUMBIA PICTURES CORP.611tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe parties stipulated that all office, clerical, secretarial, and ac-counting employees employed at the home office of the Companylocated at 729 Seventh Avenue, New York City, including the print,title, foreign, service, sales promotion, production, film 'cutting, file,accounting, advertising sales, accessories service, tabulating, reception-ists, industrial film, foreign features, scenario, purchasing, publicity,advertising and publicity, exploitation, sales accounting, sales, con-tract, exchange operations, general office, and legal departments, andstock room and telephone room, but excluding executive officers ofthe Company, the print, shipping, personnel, art, and press book de-partments, projectionists, "employees who are represented by labororganizations other than the petitioning union," 'and employees listedin Appendix A, constitute an appropriate unit.As to the exclusionof employees who are represented by labor organizations other thanthe petitioning union," we shall interpret such' stipulation to meanthat the parties wish to exclude persons who are represented in aseparate unit under an exclusive recognition contract between theCompany and 'd;labor organization 'other than the Union:` Subject'to our interpretation, we believe that the exclusion is a proper one.'-We find that all office, clerical, secretarial, and accounting employeesemployed at the home office of the Company located at 729 SeventhAvenue, New York City, including the print, title, foreign, service,sales promotion, production, film cutting, file, accounting, advertisingsales,accessories service, tabulating, receptionists, industrial film,foreign features, scenario, purchasing, publicity, advertising and pub-licity, exploitation, sales accounting, sales, contract, exchange opera-tions, general office, and legal departments, and stock room and tele-phone room, but excluding executive officers of the Company, the print,shipping, personnel, art, and press book departments, projectionists,employees who are represented by labor organizations other than theUnion, and employees listed in Appendix A, constitute a unit appro-priate for the purposes of collective bargaining, and that said unitwill insure to employees of the Company the full benefit of their rightto self-organization and to collective bargaining and otherwise willeffectuate the policies of the Act.The parties further stipulated, and we find, that each of the fol-lowing groups constitutes a unit appropriate for the purposes of2 SeeMatter of Warner Bros.Pictures, Inc, Vitagraph,Inc, and Warner Bros. CircuitManagement Corporation,and their subsidiary corporationsandWarner Bros. AssociatedOffice Employees of Greater New York,35 N. L. R. B,No. 165. 612DECISIONSOF NATIONALLABOR RELATIONS BOARDcollective bargaining: (1) all shipping and receiving clerks of theCompany employed at the warehouse located at 653 Eleventh Avenue,New York City, excluding the supervisory employee; and (2) allclerical, office, secretarial, accounting, and bookkeeping employeesemployed at the Exchange of the Company at 630 Ninth Avenue,New York City, excluding the district manager, branch manager,assistant branch manager, office manager, salesmen, and Bernice Cohenand Myrna Levy.3We find that each of said units will insure to employees of theCompany the full benefit of their right to self-organization and tocollective bargaining and otherwise will effectuate the policies of theAct.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the questions which have arisen concerning the rep-resentation of employees of the Company can best be resolved byelections by secret ballot.The Company contends, and this conten-tion is opposed by the Union, that persons who have been hired toreplace employees who are in the active military service or trainingof the United States should not be permitted to vote on the groundsthat they are temporary employees and that their employment maybe terminated at any time at the will of the Company .4 It is ouropinion, and we find, that persons who have been hired to replaceemployees who are engaged in the active military service or trainingof the United States have a sufficient interest, in the selection of abargaining representative to entitle them to a voice in the election.The Union requests that eligibility to vote be determined as ofthe date of the hearing inasmuch as the parties used the pay rollwhich was then current in deciding upon specific inclusions andexclusions from the appropriate unit.The Company requests thatthe pay roll immediately preceding the date of the Direction of3 The record does not show the nature of the positions held by Bernice Cohen andMyrna Levy.4It appears that when employees are hired as replacements, they are required by theCompany to sign a document which provides, in pact, as followsI fully understand that I have been hired as a temporary employee as aforesaid andthat as such, in the event I should be called for military training, I shall not beentitled to the same considerations as are afforded to a permanent employee under theSelective Service Act, and if I should be called for such training, my employment willbe completely terminated without right to restoiation after the completion of thetraining periodIalso understand that the Company may dispense with my services to provide aposition for any permanent employee Nxho may be rehired after discharge from militaryservice.In addition, it appears, that the Company has replaced certain persons who have joinedthe armed forces by employees from within the Company, and that the vacancies created bysuch a shift were then filled by outsiders who were also required to sign the documentreferred to.The Company, however, takes the position that persons hired to fill suchvacancies should be permitted to vote. COLUMBIA PICTURES CORP.613Election herein be used to determine eligibility.We do not believethat the argument advanced by the Union is sufficient reason, inview of the Company's position, to depart from our usual practiceand, accordingly, we shall direct that the employees of the Companyeligible to vote in the elections shall be those in the appropriateunits who were employed during the pay-roll period immediatelypreceding the date of the Direction of Elections, subject to thelimitations and additions set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the rep-resentation of employees of Columbia Pictures Corporation, NewYork City, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All office, clerical, secretarial, and accounting employees em-ployed at the home office of the Company located at 729 SeventhAvenue, New York City, including the print, title, foreign, service,sales promotion, production, film cutting, file, accounting, advertis-ing sales, accessories service, tabulating, receptionists, industrial film,foreign features, scenario, purchasing, publicity, advertising andpublicity, exploitation, sales accounting, sales, contract, exchangeoperations, general office, and legal departments, and stock room andtelephone room, but excluding executive officers of the Company, theprint, shipping, personnel, art, and press book departments, projec-tionists, employees who are represented by labor organizations otherthan the Union, and employees listed in Appendix "A", constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the National Labor Relations Act.3.All shipping and receiving clerks of the Company employedat the warehouse located at 653 Eleventh Avenue, New York City,excluding the supervisory employees, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the National Labor Relations Act.4.All clerical, office, secretarial, accounting, and bookkeeping em-ployees employed at the Exchange of the Company at 630 NinthAvenue, New York City, excluding the district manager, branchmanager, assistant branch manager, office manager, salesmen, andBernice Cohen and Myrna Levy, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the National Labor Relations Act, 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Columbia Pictures Corp., New York City, elections by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Second Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Section 9, of said Rules and Regulations, amongthose employees of the Company who fall within each of the threegroups hereinafter set forth who were employed by the Company dur-ing the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during such pay-rollperiod because they were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off, butexcluding employees who have since quit or been discharged for cause,to determine whether or not they desire to be represented by ScreenOffice & Professional Employees' Guild, Local 109, affiliated withU. O. P. W. A., C. I. 0., for the purposes of collective bargaining :(a)All office, clerical, secretarial, and accounting employees em-ployed at the home office of the Company located at 729 Seventh Ave-nue, New York City, including the print, title, foreign, service, salespromotion, production, film cutting, file, accounting, advertising sales,accessories service, tabulating, receptionists, industrial film, foreignfeatures, scenario, -purchasing, publicity, advertising and publicity,exploitation, sales accounting, sales, contract, exchange operations,general office, and legal departments, and stock room and telephoneroom, but excluding executive officers of the Company, the print,shipping, personnel, art, and press book departments, projectionists,employees who are represented by labor organizations other than theUnion, and employees listed in Appendix A;(b)All shipping and' receiving clerks of the Company employed atthe warehouse located at 653 Eleventh Avenue, New York City, ex-cluding the supervisory employee;(c)All clerical, office, secretarial, accounting, and bookkeeping em-ployees employed at the Exchange of the Company at 630 NinthAvenue, New York City, excluding the district manager, branch man-ager, assistant branch manager, office manager, salesmen, and BerniceCohen and Myrna Levy. COLUMBIA PICTURES CORP.-615Appendix AAccessory Service Department:Ben Morris.Accessory Sales Department:Harold Sachs andAl Seligman.Accounting Department:C.W. Sharpe,Bernard Birnbaum,Richard B. Philpott,Maurice Brunet,C. O. Slenker, andCharlotteMandel.Advertising cl?. Publicity Depart-ment:David A. Lipton.David A. O'Malley.Miriam Hirschhorn.Frank P. Rosenberg.Hortense Schorr.SylviaKossack.Morris J. Meyer.Contract Department:Seth Raisler.Exchange Operations Depart-ment:H. C. Kaufman,B. E. Zeeman,Vincent M. Borrelli, andNorma Sulak.Foreign Department:Jacob Segal,Herman Golden,Arnold M. Picker,Rose Friedman,Mary Koban, andJoseph Levy.General Files Department:Betty Stearns.Film Cutting Department:Rose Slaten.Lillian Bernstein.Amy Moss.Personnel Department:John Kane,Nat J. Goldblatt,Fan L.Melman, andSophie Swerlin.Production Department:Max Cohn andHarry Foster.Telephone Room:Rose Hand.Service Department:Stanford White.Night Custodian:Abraham Hamel.Registered Nurse:Solveig Hessen.Matron:Kathleen Gilligan.Handy man:Andrew Pickhaver.General Executive Department:Leo Jaffe,N. B. Spingold,F. L. Weber,H. J. Takiff,Hal Hode,Ann Copp,Marie Levenson,MargaretDriscoll,Dorothy Feeney,Beatrice Lee,Virginia McCullough,Ruth Greenfield,Mary Mendelson,Freda Prager, andCharles Schneer.Legal Department:Betty Black,Selma Klein,Eva Shapiro, andSamuel Reice. 616DECISIONSorNATIONALPrint Department:W. G. Brennan andAl Schwartz.Sales Department:A. Montague,Rube Jackter,M. J. Weisfeldt,Louis Weinberg,Louis Astor,Shevie Chason,Irene Danels,Ruth Rosenberg,Margaret Kapfer, andIrving Sherman.Purchasing Department:Max Seligman andH. L. Smith.LABOR MLATIONSI BOARDSales Accounting Department:George M. Josephs,Joseph Freiberg, andDani Weissman.Sales Promotion Department:Maurice Grad andLou Melamed.Scenario Department:Eve Ettinger andReuel O'Harra.Tabulating Department:Vincent McGrath.Title Department:Hannah Kass.